Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Dullien (‘Graph-based comparison of Executable Objects’), in view of Yoshida (US Patent 10152406), in view of Hsu (US PGPub 20060190105), and further in view of Douros (US PGPub 20110016354) failed to disclose: a method for displaying differences between a first executable dataflow graph and a second executable dataflow graph, each dataflow graph executable to process data records received by the dataflow graph, each dataflow graph including one or more nodes representing data processing components and one or more links representing flows of data records between components, the method including: by a computer, comparing at least a portion of a specification of the first executable dataflow graph and at least a portion of a specification of the second executable dataflow graph to identify one or more differences between the at least a portion of the first dataflow graph and the at least a portion of the second dataflow graph, wherein the specification of a given executable dataflow graph defines one or more nodes each representing a data processing component configurable to define an operation to be performed to process data records, wherein the dataflow graph is configured to, when executed, (1) receive and process data records from a data source and (2) provide processed data records to a data sink; the comparing of at least a portion of the specification of the first dataflow graph and the at least a portion of the specification of second dataflow graph including at least one of: (1) identifying a particular node of the first dataflow graph that does not correspond to any node defined by the specification of the at least a portion of the second dataflow graph, the identified particular node representing a data processing component configurable to define an operation to be performed to process data records, (2) identifying a particular link of the first dataflow graph that does not correspond to any link defined by the specification of the at least a portion of the second dataflow graph, the identified particular link representing a flow of data records between components represented by nodes of the first dataflow graph, (3) identifying a first node of the first dataflow graph that corresponds to a second node defined by the specification of the at least a portion of the second dataflow graph, the identified first node representing a data processing component configurable to define an operation to be performed to process data records, and identifying a difference between the first node and the second node, (4) identifying a first link of the first dataflow graph that corresponds to a second link defined by the specification of the at least a portion of the second dataflow graph, the identified first link representing a flow of data records between components represented by nodes of the first dataflow graph, and identifying a difference between the first link and the second link; and displaying, in a graph editing interface, a graphical representation of at least some of the nodes or links of the first dataflow graph or the second dataflow graph, the graphical representation including a graphical indicator of at least one of (1) the identified particular node or link (1) the identified difference between the first node or link and the second node or link, as recited by the independent claim 2.

Regarding Claim 2, the closest prior-art found, Dullien, Yoshida, Hsu and Douros discloses of a method for displaying differences between a first executable dataflow graph and a second executable dataflow graph, each dataflow graph executable to process data records received by the dataflow graph, each dataflow graph including one or more nodes representing data processing components and one or more links representing flows of data records between components, the method including: by a computer, comparing at least a portion of a specification of the first executable dataflow graph and at least a portion of a specification of the second executable dataflow graph to identify one or more differences between the at least a portion of the first dataflow graph and the at least a portion of the second dataflow graph, wherein the specification of a given executable dataflow graph defines one or more nodes each representing a data processing component configurable to define an operation to be performed to process data records, wherein the dataflow graph is configured to, when executed, (1) receive and process data records from a data source and (2) provide processed data records to a data sink; the comparing of at least a portion of the specification of the first dataflow graph and the at least a portion of the specification of second dataflow graph including at least one of: (1) identifying a particular node of the first dataflow graph that does not correspond to any node defined by the specification of the at least a portion of the second dataflow graph, (3) identifying a first node of the first dataflow graph that corresponds to a second node defined by the specification of the at least a portion of the second dataflow graph, (4) identifying a first link of the first dataflow graph that corresponds to a second link defined by the specification of the at least a portion of the second dataflow graph, displaying, in a graph editing interface, a graphical representation of at least some of the nodes or links of the first dataflow graph or the second dataflow graph, the graphical representation including a graphical indicator of at least one of (1) the identified particular node or link (1) the identified difference between the first node or link and the second node or link.
However, the prior art, Dullien, Yoshida, Hsu and Douros failed to disclose the following subject matter such as “the identified particular node representing a data processing component configurable to define an operation to be performed to process data records, (2) identifying a particular link of the first dataflow graph that does not correspond to any link defined by the specification of the at least a portion of the second dataflow graph, the identified particular link representing a flow of data records between components represented by nodes of the first dataflow graph, the identified first node representing a data processing component configurable to define an operation to be performed to process data records, and identifying a difference between the first node and the second node, the identified first link representing a flow of data records between components represented by nodes of the first dataflow graph, and identifying a difference between the first link and the second link”
 Claim 14 is the product claim, similar to the claim 1, and claim 26 is the system claim, similar to the claim 1. Therefore, claims 2-26 are allowed while claim 1 is canceled.

2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U JEON/Primary Examiner, Art Unit 2193